DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 3 line 26, the phrase “is shown to be disposed rearwardly of the slots” does not appear to be true.  Using Figures 4 and 5, hole 56 and 58 (that are not in-between the slots) are “forwardly” of the slots as these holes are in-between the slots and the front end 42.  In order to be “rearwardly of the slots, these holes would have to be between the slots and the rear end 44.  The front and rear ends dictate the forward and rear directions.
The paragraph starting on line 8 of page 12 is confusing.  This paragraph discloses the values not including the word “about” are intended to include the word “about”.  Which means the values are both the exact value and “about” the exact value at the same time which is confusing.  In light of this paragraph, it is unclear how to interpret the non-about values in the application since they can be different each time.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the specification fails to provide any insight on what makes up a functionally equivalent range.  Basically, it is unclear what boundaries define this type of range.  Since the term “functionally equivalent range” is not a term of art and, therefore, can have various meanings, what one person skilled in the art considers a “functionally equivalent” range may not be what another person skilled in the art considers a “functionally equivalent range”.  This means the functionally equivalent range of a value can be different each time.  For example, on page 9 line 7, does the H8 ratio use 2 or about 2?  2 and about 2 are different values that may not be the same.  If 2 is actually about 2, the value could be 2.1 for example.  The ratio discloses less than 2 or between 2 to 1.  Since 2 can be 2.1, 2.09 to be considered between 2 and 1 which is very confusing.  Deleting the paragraph overcomes any issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   The phrase “greater than 15 and less than 20 Shore A” is new matter.  Page 6 line 28 of the original specification discloses “about 15-20 Shore A”.  About 15 can be a value less than 15 and about 20 can be a value larger than 20.  Also, the original range includes 15 and 20 while the new range does not and there is no support for 15 and 20 being excluded.  There is no support the value of the Shore A can only be between 15 and 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the phrase “between greater than…and less than” is confusing in that there is not always an in-between value.  16 is both greater than 15 and less than 20 so there would not be an “in-between” value in this case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al. (2009/0293292) in view of Nearing (2008/0034589) and Apprille, Jr. (5,497,551).  
    With regards to claims 1 and 2, Ramm et al. disclose the invention including a handle for a razor cartridge (110) having a head having a cartridge engaging end (114), a body (112) formed of a first material (paragraph [0032] line 1) and defining a centerline (Fig. 7), a cover layer at least partially overlying the body (130, 140) and formed of a second material different than the first material (paragraph [0034] lines 4-7), the second material is a thermoplastic elastomer (paragraph [0035] and paragraph 0024] lines 6-8) and the second material has a durometer value of between great than 15 and less than 20 Shore A (paragraph [0034] lines 11-14).
However, with regards to claim 1, Ramm et al. fail to disclose the head having an attachment end and the body having a front end coupled to the attachment end and a rear end.
Nearing teaches it is known in the art of razor handles to incorporate a handle (Fig. 3) having a head (320) with an attachment end (314) and the body (302) having a front end coupled to the attachment end (316) and a rear end (Fig. 3).  Such a modification allows for one part of the razor to be replaced rather than replacing the entire razor.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ramm et al. with the parts with ends, as taught by Nearing, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claim 1, Ramm et al. fail to disclose the body has a plurality of through holes and the cover layer extending into each of the though holes.
Apprille, Jr. teach it is known in the art of razor handles to incorporate the body has a plurality of through holes (36) and the cover layer extending into each of the though holes (Column 3 line 65 - Column 4 line 3).  It would have been well within one’s technical skill to have applied the through holes to 120 of Ramm et al. and utilize the method disclosed in Column 3 line 65 - Column 4 line 3 of Apprille, Jr.  Such a modification would allow for 130 and 140 of Ramm et al. to be of one piece (Fig. 3 of Apprille, Jr.).  Also, to the degree it could be argued that the first and second materials are not different in Ramm et al. even though Ramm et al. disclose any material may be used (paragraphs [0032] and [0035]), Apprille, Jr. teach the cover layer is a thermoplastic elastomer (just like in Ramm et al.) and also teaches use of ABS plastic material (column 2 lines 53-54) for the body that would be different from the cover.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ramm et al. with the holes and materials (if needed), as taught by Apprille, Jr., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al. (2009/0293292) in view of Nearing (2008/0034589) and Apprille, Jr. (5,497,551) as applied to claim 1 above, and further in view of Hohlbein (7,047,591).  
Ramm et al. in view of Nearing and Apprille, Jr. disclose the invention but fail to disclose the thermoplastic elastomer is SEBS.
Hohlbein teach it is known in the art of hygiene tool handles to incorporate a SEBS thermoplastic elastomer (column 3 lines 39-57).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ramm et al. in view of Nearing and Apprille, Jr. with SEBS thermoplastic elastomer, as taught by Hohlbein, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.      
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 November 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724